            Case 3:17-cr-00047-HZ     Document 82       Filed 08/01/21    Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                                  No. 3:17-cr-00047-HZ

                      Plaintiff,                           ORDER

       v.

TIMOTHY AUSTIN HOLMES,

                      Defendant.

HERNÁNDEZ, District Judge:

       Defendant Timothy Austin Holmes moves the Court to reduce his sentence to time served

under 18 U.S.C. § 3582(c)(1)(A)(i).1 The Government opposes Defendant’s motion. Because

Defendant has not demonstrated extraordinary and compelling reasons for his release and a




1
 Defendant has satisfied the exhaustion requirement of the statute. See 18 U.S.C. §
3582(c)(1)(A).


1 – ORDER
          Case 3:17-cr-00047-HZ         Document 82          Filed 08/01/21   Page 2 of 4




reduction in his sentence would undermine the sentencing factors under § 3553(a), the Court

denies Defendant’s motion.

       A federal district court generally “may not modify a term of imprisonment once it has

been imposed[.]” 18 U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824–25

(2010). Under 18 U.S.C. § 3582(c)(1)(A), Congress provided an exception, commonly known as

compassionate release, to reduce a defendant’s sentence for “extraordinary and compelling

reasons.” Under the original statute, only the Director of the Bureau of Prisons (“BOP”) could

file a § 3582(c)(1)(A) motion for a sentence reduction on a defendant’s behalf. United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021). However, with the passage of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5191 (2018), Congress amended § 3582(c)(1)(A) to also

allow a defendant, after first requesting the BOP move for a reduction on his or her behalf, to

directly move the district court for a sentence reduction:

       [T]he court, . . . upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
       bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier, may
       reduce the term of imprisonment . . . after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that—

               (i) Extraordinary and compelling reasons warrant such a reduction; [. . . ]

               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

       The United States Sentencing Commission’s policy statement identifies categories of

extraordinary and compelling reasons, including the defendant’s age, medical condition, and

“family circumstances.” U.S.S.G. § 1B1.13 app. n.1(A)-(C). The Sentencing Commission’s

policy statement, however, only applies to § 3582(c)(1)(A) motions filed by the BOP Director on

behalf of a defendant. Aruda, 993 F.3d. at 802. On a defendant’s direct motion for compassionate


2 – ORDER
          Case 3:17-cr-00047-HZ          Document 82       Filed 08/01/21      Page 3 of 4




release, the policy factors “may inform a district court’s discretion . . ., but they are not binding.”

Id. (citation omitted). As a result, the court may consider any extraordinary and compelling

reason for release that a defendant might raise. Id.

       The threat of COVID-19 in federal prison and Defendant’s medical conditions do not

constitute an extraordinary and compelling reasons to reduce his sentence. Defendant is

understandably concerned about his potential exposure to COVID-19, a virus that thrives in

crowded, confined spaces. Defendant has hypertension, is overweight, and has a history of

smoking. Def. Mot. 12–15, ECF 75. These are conditions that elevate a person’s risk of

becoming seriously ill from COVID-19.2 However, Defendant is only 42 years old, younger than

the high-risk group identified by the CDC.3 And Defendant has already had COVID-19 and

received both doses of the COVID-19 vaccine in early March. Def. Mot. 12–13. Defendant is

currently serving his sentence at FCI Lompoc. As of July 19, 2021, FCI Lompoc had a prison

population of 738 with 0 inmates or staff testing positive for COVID-19 and 585 inmates and 23

staff recovered.4 Thus, Defendant’s medical condition is not an extraordinary or compelling

reason to reduce his sentence to time served.

       Defendant also argues that his family circumstances constitute extraordinary

circumstances warranting his release. See Def. Mot. 10–12. The Court acknowledges the

difficulties faced by Defendant’s parents—who have serious medical conditions—in providing

care and support for Defendant’s three children, who are attending college or beginning college




2
  People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last updated May 13, 2021).
3
  Older Adults, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
adults.html (last updated July 3, 2021).
4
  Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last updated July 19,
2021).


3 – ORDER
          Case 3:17-cr-00047-HZ         Document 82       Filed 08/01/21      Page 4 of 4




in the fall. See id. But Defendant’s desire to provide financial support to his family and assist in

caring for his children and parents—without more—does not justify compassionate release.

       In addition, Defendant’s release would undermine the sentencing factors under 18 U.S.C.

§ 3553(a). The nature of Defendant’s underlying offense is significant. Defendant has served

approximately half of his sixty-three-month sentence, which was a significant downward

variance from his advisory guidelines range. Gov’t Resp. 13–14, ECF 78. Reducing Defendant’s

sentence further would undermine the sentencing factors under § 3553(a). The sentence ordered

by the Court was necessary to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, afford adequate deterrence to criminal conduct, and

protect the public. As a result, the Court finds that compassionate release is not warranted.

                                          CONCLUSION

       The Court DENIES Defendant’s Motion to Reduce Sentence Pursuant to U.S.C.

§ 3582(c)(1)(A)(i) [75].

       IT IS SO ORDERED.



       DATED:_______________________.
                 August 1, 2021


                                                      ______________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




4 – ORDER
